              Case 1:19-cr-00809-WHP Document 33 Filed 04/06/20 Page 1 of 1
                       BERNSTEIN CLARKE & MOSKOVITZ, PLLC
 11 Park Place, Suite 914, New York, New York 10007 x Phone: (212) 321-0087 x Fax (917) 722-0930
                                        www.bcmlaw.com


                                                                             Partners
                                                                             Andrew M. J. Bernstein
                                                                             Lance A. Clarke
                                                                             Joshua S. Moskovitz

                                                                             $SULO
By ECF
                                                                       Application granted. Conference
The Honorable William H. Pauley III                                    adjourned to June 10, 2020 at 2:30 p.m.
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


             Re: United States v. Anthony Collier
                Criminal Docket No. 1:19-CR-00809-WHP
                                                                                     April 6, 2020
Dear Judge Pauley:


Mr. Collier is scheduled to appear before Your Honor tomorrow, April 7, 2020 at 2pm.

Due to the current Covid-19 pandemic, defense counsel respectfully requests Mr. Collier’s matter be
adjourned for 60 days to a date and time that is convenient for The Court.

Defense Counsel consents the time from the filing of this letter through the date set for the status
conference be excluded for speedy trial calculations pursuant to 18 U.S.C. § 3161(h)(7)(A).

Defense Counsel submits the exclusion of time will be in the interest of justice as it will permit the review
of discovery by the defendant and permit the parties to engage in discussions regarding a potential pretrial
resolution.

The Government has consented to this request.
                                                                              Respectfully submitted


                                                                              Lance AA. Clarke
                                                                                        Clarke, Esq
                                                                                                Esq.
                                                                      Bernstein Clarke & Moskovitz
                                                                            11 Park Place, Suite 914
                                                                       New York, New York 10007
cc: AUSA Andrew Rohrbach (ECF)
   AUSA Jonathan Rebold (ECF)
